El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El 10 de febrero de 2000 la Asociación de Residentes de la Urbanización Sagrado Corazón, Inc. (Asociación) pre-sentó ante el Tribunal de Primera Instancia, Sala Superior de San Juan, una demanda contra el Sr. Juan Arsuaga Alvarez (Arsuaga Álvarez) en virtud de la Regla 60 de Pro-cedimiento Civil, 32 L.P.R.A. Ap. III. En la demanda se alegó que Arsuaga Álvarez le adeudaba a la Asociación dos mil ochocientos cincuenta y siete dólares, por concepto de cuotas de mantenimiento del sistema de control de acceso en vigor en la referida Urbanización. Arsuaga Álvarez con-testó la demanda, solicitando que el caso se convirtiera en uno ordinario en cobro de dinero. Alegó, además, que nunca había prestado su autorización para el cierre de la urbanización y que tampoco se había comprometido a par-ticipar económicamente en su implantación, por lo que negó que adeudara cantidad alguna a la Asociación.
Habiendo ordenado el tribunal de instancia que el caso se tramitara por la vía ordinaria, se efectuó el descubri-miento de prueba. A raíz de éste las partes sometieron el caso ante el foro de instancia mediante una estipulación de hechos. De la estipulación surge que para 1980 Arsuaga Álvarez adquirió, junto a su entonces esposa, la señora Ada Morales (Morales), la propiedad objeto del pleito ubicada en la urbanización Sagrado Corazón de Río Piedras. Para esta fecha la referida urbanización no tenía sistema de ac-*297ceso controlado. En octubre de 1986, Arsuaga Álvarez se separó de su esposa y se fue a vivir a casa de su madre en Hato Rey. Tanto Morales como los cuatro hijos habidos en el matrimonio, permanecieron en la casa ubicada en la ur-banización Sagrado Corazón. Mediante sentencia dictada el 8 de marzo de 1990, quedó disuelto el matrimonio Arsua-ga-Morales, quedando pendiente la división de la sociedad legal de bienes gananciales que rigió mientras estuvieron casados.
Así las cosas, el 7 de noviembre de 1993 Morales prestó su autorización para el establecimiento de un sistema de control de acceso en la urbanización Sagrado Corazón. Ello lo hizo consignando su firma en un documento juramen-tado titulado “Certificado de Aceptación/Adopción” en el cual compareció como soltera, mayor de edad y en el que aseguró haber recibido copia del dictamen preliminar emi-tido por el Municipio de San Juan relativo a los trámites del cierre de la Urbanización. Indicó, además, qué no tenía objeción para que se dictara resolución final mediante la cual se implantara el sistema de control de acceso. El peti-cionario Arsuaga Alvarez nunca fue informado o notificado por la Asociación, ni por Morales, de la intención de cerrar la referida Urbanización ni de la autorización prestada por Morales.
El 1 de febrero de 1994 el peticionario Arsuaga Álvarez se mudó nuevamente a la casa objeto del litigio ubicada en la urbanización Sagrado Corazón. A esa fecha ya la refe-rida Urbanización tenía acceso controlado, el cual había sido aprobado por el Municipio de San Juan, primero, me-diante dictamen preliminar de 15 de octubre de 1993 y, luego, mediante resolución final de cierre.(1) Debe seña-larse que las partes estipularon que no existe documento alguno firmado por Arsuaga Álvarez en el que éste haya autorizado el cierre de la Urbanización o en el que se hu-*298biese obligado al pago del mantenimiento del sistema de control de acceso.
Al poco tiempo de regresar a la casa de Sagrado Cora-zón, Arsuaga Alvarez comenzó a recibir cartas de la Aso-ciación, en cobro de la cuota de mantenimiento del sistema de cierre. Este las contestó, expresando que aceptaría pa-gar dichas cuotas siempre y cuando le mostraran evidencia de la deuda y de su obligación de pagarla.
El 20 de marzo de 1995 el Tribunal de Primera Instan-cia, Sala Superior de San Juan, dictó sentencia en la que dividió la sociedad legal de gananciales que existió en el matrimonio Arsuaga-Morales. Como parte del pleito de división de gananciales, se solicitó del tribunal que ejecutara la sentencia y ordenara la venta en pública subasta de la casa de Sagrado Corazón. Para evitar perder esta propie-dad, Arsuaga Alvarez acordó comprarle a Morales su 50% de participación, acuerdo que fue recogido mediante reso-lución emitida por el tribunal de instancia el 6 de agosto de 1999.
Los hechos anteriormente expuestos fueron, repetimos, estipulados, ante el foro primario. Luego de que las partes presentaran ante dicho foro judicial sendos memorandos de derecho en apoyo de sus respectivas contenciones, el tribunal de instancia declaró sin lugar la demanda incoada por la Asociación mediante sentencia a esos efectos.
En síntesis, el referido foro judicial sostuvo que Arsuaga Alvarez no era responsable del pago de cuotas de manteni-miento del sistema de control de acceso, ya que siendo co-propietario de la casa tenía que haber prestado su autori-zación para el establecimiento del sistema. Expresó, además, que sabiendo la Asociación que Arsuaga Alvarez era condueño de la casa, debió informarle sobre sus inten-ciones de cerrar la Urbanización y obtener su anuencia. Por otro lado, manifestó que luego de decretado el divorcio, Morales no tenía autoridad alguna para obligar al peticio-nario a aceptar el cierre ni al pago de la cuota.
*299Insatisfecha con dicho dictamen, el 2 de mayo de 2001 la Asociación acudió ante el Tribunal de Circuito de Apelacio-nes mediante un recurso de apelación.(2) Mediante senten-cia emitida el 10 de octubre de 2001, el Tribunal de Cir-cuito de Apelaciones revocó parcialmente la sentencia dictada por el foro primario. Al así resolver, sostuvo que el peticionario tenía razón al interpretar la Sec. 2(c) de la Ley Núm. 21 de 20 de mayo de 1987 (23 L.P.R.A. sec. 64a(c)),(3) a los efectos de que se requiere la autorización de todos los propietarios de una vivienda. Dicho foro expresó que como Arsuaga Alvarez no firmó el permiso, debe entenderse que, en lo que respecta a su participación en el inmueble, no autorizó el control de acceso ni se comprometió a contribuir económicamente a su mantenimiento. Por otro lado, sos-tuvo que, a tenor con la Sec. 10(a)(3) de la Ley Núm. 21 (23 L.P.R.A. sec. 64d-3(a)(3)), Arsuaga Álvarez estaba obligado al pago de la cuota de mantenimiento por el sistema de control de acceso, en cuanto a la participación que éste ad-quirió de su ex esposa, luego de establecido el control de acceso en la urbanización. Ello, tras haberse determinado que Morales, como copropietaria del inmueble, autorizó vá-lidamente la implementación del control de acceso, obli-gando así al pago de la cuota en cuanto a su participación. No obstante, resolvió que el peticionario podía oponerse al pago de las cuotas de mantenimiento en cuanto a la parti-cipación de la que siempre fue dueño.
Inconforme con la actuación del tribunal apelativo in-termedio, Arsuaga Alvarez acudió por derecho propio —vía certiorari— ante este Tribunal. Alega que procede revocar la sentencia emitida por el tribunal apelativo debido a que dicho foro incidió
*300... al determinar que el Recurrente está obligado según la Ley 21, Ley de Control de Acceso, al pago de la cuota de manteni-miento por el control de acceso en cuanto a la participación adquirida por éste de su ex-esposa, Sra. Morales.
El 25 de enero de 2002 expedimos el recurso. Contando con la comparecencia de ambas partes, y estando en posi-ción de resolver el recurso presentado, procedemos a así hacerlo. Revocamos. Veamos por qué.
 El propósito de proveerle a nuestro País un meca-nismo adicional para combatir la criminalidad y de promo-ver la participación activa de la ciudadanía en la lucha contra el crimen, llevó a nuestra Asamblea Legislativa a aprobar, el 20 de mayo de 1987, la Ley Núm. 21 sobre control de acceso y uso público de áreas residenciales/4) Esta pieza legislativa persigue, además, mejorar la seguridad y tranquilidad de las comunidades, procurando así una me-jor convivencia e interacción comunitaria. Asoc. Vec. Altamesa Este v. Mun. San Juan, 140 D.P.R. 24, 30 (1996); Caquías v. Asoc. Res. Mansiones Río Piedras, 134 D.P.R. 181, 186 (1993).
La citada Ley Núm. 21 dispuso un procedimiento mediante el cual las personas que residan en urbanizaciones, comunidades o calles, cuyas vías públicas no sean utilizadas como acceso de entrada o salida a otras comunidades, puedan solicitar y obtener autorización para establecer un sistema de control de acceso a las calles que se encuentran dentro de su área residencial. 23 L.P.R.A. see. 64. A través de esta ley se delegó en los municipios —con el asesoramiento de la Junta de Planificación de Puerto Rico— la facultad de reglamentar y conceder los *301permisos y autorizaciones para el control de acceso de ve-hículos de motor y el uso público de las calles.(5) Id. Ello conforme a los procedimientos, requisitos y criterios rese-ñados en la propia ley y en el Reglamento de Planificación Núm. 20 de 20 de enero de 1989, Reglamento de Control de Tránsito y Uso Público de Calles Locales.(6) Véanse: Asoc. Ctrl. Acc. C. Maracaibo v. Cardona, 144 D.P.R. 1, 26 (1997); Asoc. Res. Linda Gardens v. Mun. Guaynabo, 138 D.P.R. 925, 930 (1995).
Del mismo modo, la citada ley faculta a las asociaciones de residentes para que luego de organizadas y registradas en el Departamento de Estado, como instituciones sin fines de lucro, se encarguen de la administración y el mantenimiento de los sistemas de control de acceso. 23 L.P.R.A. secs. 64a(a) y 64d-3(a). Ahora bien, la delegación efectuada por la Legislatura a estas asociaciones es limitada y siempre debe interpretarse conforme al ordenamiento vigente, al propósito de la ley y en consideración a la naturaleza de los bienes involucrados y los derechos constitucionales de todas las partes afectadas. Asoc. Ctrl. Acc. C. Maracaibo v. Cardona, ante, pág. 28.
Si bien la Ley Núm. 21, ante, promueve el establecimiento de control de acceso en las urbanizaciones y provee los mecanismos para facilitar dicho trámite, es preciso advertir que también enfatiza la importancia y el respeto que merece la opinión de aquellos propietarios que se *302oponen a la implantación del control de acceso o a sus términos. Cónsono con lo anterior, en Caquías v. Asoc. Res. Mansiones Río Piedras, ante, págs. 186-187, manifesta-mos que:
[l]a delicada política pública tras este ordenamiento requiere armonizar el interés de los ciudadanos en su seguridad y bien-estar con los derechos de propiedad y libertad de otras perso-nas, así como de aquellos residentes que se oponen al control de acceso o a sus términos. Tanto la Ley Núm. 21 ... como el reglamento de la Junta de Planificación ... y las ordenanzas municipales que la implantan, intentan armonizar estos intereses.
Tenemos, pues, que tanto la Ley Núm. 21, ante, según enmendada por las Leyes Núm. 156 de 10 de agosto de 1988 y Núm. 22 de 16 de julio de 1992, como el Reglamento de Planificación Núm. 20, ante, consagran el derecho de los residentes a oponerse al control de acceso. Dichos residentes no están obligados a pagar las correspondientes cuotas para el establecimiento, operación, mantenimiento o remoción del sistema. 23 L.P.R.A. sec. 64g;(7) Sec. 10.01 del Reglamento de Planificación Núm. 20, ante. Tampoco están obligados a pertenecer a la asociación de residentes, aunque sí tienen voz y voto en las reuniones que ésta celebre. Además, tienen derecho de acceso al área controlada bajo las mismas condiciones que los residentes que hayan favorecido el control de acceso. 23 L.P.R.A. sec. 64g; Sec. 10.02 del Reglamento de Planificación Núm. 20, ante. Cuando se solicite del municipio el permiso para implantar el control de acceso, la ley exige *303que la asociación de residentes garantice este último derecho. See. 5.03(8) del Reglamento de Planificación Núm. 20, ante.(8)
A tenor con lo anterior, en Caquías v. Asoc. Res. Mansiones Río Piedras, ante, pág. 212, expresamos que el efecto de las anteriores disposiciones es:
... [Q]ue los vecinos que se opongan al sistema de control de acceso tenfgan] exactamente los mismos derechos que los vecinos que ... apoya[n] el sistema y que contribuy[en] económicamente a su mantenimiento. Esto puede parecer injusto para aquellos residentes que apoyan la gestión. También puede prestarse a abuso por parte de residentes que, de mala fe, se opongan a la implantación del sistema de control de acceso para no tener que contri-buir económicamente a su mantenimiento pero que en rea-lidad desean la seguridad y tranquilidad que éste ofrece. No obstante, ese es el balance que nuestro legislador es-timó adecuado para proteger los intereses en conflicto. (En-fasis suprimido.)
De todo lo anterior, y a los fines de brindar una solución justa a la controversia que hoy tenemos ante nuestra con-sideración, debemos tener presente el derecho de aquellos que se oponen al cierre y “la importancia que tiene dentro de esta legislación equiparar y proteger los derechos de to-das las partes involucradas”. (Enfasis suplido.) Asoc. Vec. Altamesa Este v. Mun. San Juan, ante, pág. 35.
hH HH
Para determinar si el peticionario Arsuaga Álvarez está obligado a contribuir económicamente con el sistema de control de acceso establecido en su Urbanización, es menes-ter dilucidar dos aspectos importantes. En primer lugar, si la autorización ofrecida por la señora Morales, consin-*304tiendo a la implantación del control de acceso, fue válida y suficiente de acuerdo con la Ley Núm. 21, ante, y si esta autorización obliga al peticionario. Por otro lado, debemos resolver si la Sec. 10 de la Ley Núm. 21, ante, aplica al peticionario a los fines de obligarlo a contribuir económica-mente al mantenimiento del sistema de control de acceso. Veamos.
A. Como señalamos previamente, la señora Morales ofreció su consentimiento por escrito para que se dictara resolución final que permitiera la implantación del control de acceso en la Urbanización Sagrado Corazón. La Asocia-ción aquí recurrida arguye que dicha autorización era vá-lida y suficiente conforme a la Sec. 2(c) de la Ley Núm. 21, ante, y que cumplió con los requisitos exigidos por ésta para solicitar y obtener el permiso de cierre y para sujetar el inmueble al pago de cuotas de mantenimiento del sistema.
La referida Sec. 2(c) de la Ley Núm. 21, ante, dispone, en lo pertinente:
A los fines de poder solicitar y obtener el permiso a que se refiere la see. 64 de este título, se deberá cumplir con los si-guientes requisitos:
(c) Que la solicitud de autorización para controlar el acceso o los accesos a la urbanización, calle o comunidad sea adoptada por lo menos por tres cuartas 3/4 partes de los propietarios de las viviendas allí establecidas. La participación de dichos pro-pietarios estará limitada a un propietario por vivienda y de-berá constar por escrito bajo la firma de cada uno de ellos. Una autorización para solicitar el permiso para controlar el acceso o accesos a la urbanización, calle o comunidad prestada volun-tariamente por un propietario mayor de edad y en representa-ción de una vivienda obligará al propietario a cumplir con lo dispuesto en la sec. 64d-3 de este título. 23 L.P.R.A. see. 64a(c).
La Asociación sostiene que siendo Morales propietaria del inmueble, y al requerir la ley la participación de un solo propietario por vivienda, su autorización era suficiente para actuar en representación, de tal inmueble, sujetándolo al pago de gastos de mantenimiento del sistema. La Aso-*305dación aduce que dicha autorización no sólo es válida, sino que también tuvo el efecto de obligar y comprometer al peticionario Arsuaga Álvarez a contribuir económicamente a los gastos del sistema.
Por su parte, Arsuaga Álvarez arguye que aun cuando la ley dispone que la participación será de un solo propie-tario por vivienda, siendo él copropietario ésta, requería ser notificado, consultado de la intención de establecer el sistema de cierre y debía prestar su aceptación. Sostiene que en vista de que Morales sólo es copropietaria del in-mueble, no podía representar la vivienda con su sola auto-rización ni comprometerlo a contribuir al mantenimiento del sistema. Aduce que debido a la insuficiencia de dicha autorización, debe entenderse que la vivienda o inmueble no ha prestado su aceptación para el cierre y, por lo tanto, no está sujeta al pago de gastos que genere el control de acceso.
De entrada, resulta esencial advertir que la autoriza-ción ofrecida por Morales ocurrió luego de dictada la sen-tencia de divorcio entre ésta y Arsuaga Álvarez, pero antes de efectuarse la liquidación de la sociedad legal de ganan-ciales que existió durante el matrimonio.
Como es sabido, una vez disuelto el matrimonio, desaparece la sociedad legal de gananciales. Art. 1315 del Código Civil, 31 L.P.R.A. see. 3631. Es entonces cuando nace una comunidad de bienes de la cual los ex cónyuges son comuneros hasta que se liquide la sociedad. Bidot v. Urbino, 158 D.P.R. 294 (2002); Soto López v. Colón, 143 D.P.R. 282, 287 (1997); García López v. Méndez García, 102 D.P.R. 383, 395 (1974). De este modo, los ex cónyuges pasan a ser copartícipes de una comunidad de bienes ordinaria en la que por más que se prolongue el estado de indivisión “se tratará en todo caso de una masa en liquidación”. González v. Quintana, 145 D.P.R. 463, 469 (1998); Soto López v. Colón, ante; García v. Montero Saldaña, 107 D.P.R. 319, 331-32 (1978); J. Puig Brutau, Fundamentos de Derecho Civil, Barcelona, Ed. Bosch, 1967, T. IV, Yol. *3061, pág. 784.(9) Esta comunidad de bienes, que se supone sea administrada por ambos ex cónyuges,(10) no se rige por las normas de la sociedad legal de gananciales que hasta en-tonces le aplicaban a los bienes de los cónyuges, sino por las de comunidad de bienes que, a su vez, en ausencia de contrato o disposiciones especiales, está gobernada por los Arts. 326-340 del Código Civil, 31 L.P.R.A. sees. 1271-1285. Bidot v. Urbino, ante; González Cruz v. Quintana Cortés, ante, págs. 469-470; Calvo Mangas v. Aragonés Jiménez, 115 D.P.R. 219, 228 (1984).
Es en este contexto en el que la controversia de autos debe ser analizada. En consecuencia, para determinar la validez de la autorización prestada por Morales no sólo nos corresponde imprimirle una interpretación adecuada y ra-zonable a la Sec. 64a(c), sino que, además, debemos armo-nizarla con las normas establecidas en nuestro ordena-miento jurídico relativas al régimen de comunidad de bienes. Ello, claro está, sin desvirtuar los propósitos que persigue la Ley Núm. 21, ante, que, como ley especial, rige la controversia, y teniendo siempre presente que cualquier deficiencia o laguna que en ella exista será suplida por las disposiciones del Código Civil. 31 L.P.R.A. sec. 12.(11)
Nuestro ordenamiento jurídico dispone que existe una comunidad “cuando la propiedad de una cosa o de un derecho pertenece pro indiviso a varias personas”. 31 L.P.R.A. see. 1271. Esto es, se trata de una situación en que dos o más personas son titulares de un mismo derecho o, lo que es lo mismo, cuando un derecho o conjunto de derechos *307están atribuidos a una pluralidad de sujetos, correspondién-doles en común. F. Puig Peña, Compendio de Derecho Civil Español, 3rá ed. rev., Madrid, Ed. Pirámide, 1976, T. II, pág. 259; J. Castán Tobeñas, Derecho Civil español común y fo-ral, 13ra ed. rev., Madrid, Ed. Reus, 1987, T. II, Vol. 1, pág. 449.
Cuando hablamos de comunidad nos referimos a un concepto genérico, ya que el mismo puede recaer sobre toda clase de derechos. Es por ello que cabe hablar de comunidad de bienes y comunidad de derechos. J.R. Vélez Torres, Curso de Derecho Civil, 4ta reimp., San Juan, Ed. Universidad Interamericana de Puerto Rico, 1983, T. II, pág. 143; J. Puig Brutau, Fundamentos de Derecho Civil, 3ra ed., Barcelona, Ed. Bosch, 1979, T. Ill, Vol. II, págs. 5-6. Ahora bien, en este caso nos enfocamos en la copropiedad o condominio, que no es otra cosa que la comunidad aplicada al derecho de propiedad. Castán Tobeñas, op. cit., pág. 510. Esto es, cuando la propiedad de una cosa corporal pertenece a una pluralidad de personas, convirtiéndose en cotitulares de ésta por cuotas cualitativamente iguales. E. Vázquez Bote, Derecho privado puertorriqueño, San Juan, Ed. Butterworth, 1993, Vol. VIII, pág. 9.(12)
En aquellos casos en que los sujetos de la copropiedad sean ex cónyuges, la participación de éstos en dicha comunidad será por partes iguales. Calvo Mangas v. Aragonés Jiménez, ante, pág. 228. Con relación al uso que cada comunero le pueda dar a la cosa común, se ha expresado que no puede efectuarse de tal manera que perjudique a los demás condueños y al interés de la comunidad. (13) Soto López v. Colón, ante, pág. 289. Ello, porque en la copropiedad el interés tutelado es el interés colectivo al cual queda sometido el interés individual de cada comunero. J. Manresa, Co-*308mentarlos al Código Civil Español, 8va ed. rev., Madrid, Ed. Reus, 1976, T. III, pág. 596.
Si bien el ordenamiento jurídico le reconoce a los comuneros facultades plenas sobre su cuota particular,(14) no existe igual libertad de acción con relación a la cosa común. Las facultades que se le atribuyen a los copartícipes sobre la cosa común están necesariamente subordinadas al derecho de todos los demás. Castán Tobeñas, op. cit., pág. 513. Por lo tanto, las gestiones relacionadas a la cosa común siempre requerirán cierto grado de acuerdo o acción conjunta entre los copropietarios. De otro modo, podría ocasionársele perjuicio a la comunidad o al interés que cada partícipe tiene en ella.
Ahora bien, las normas referentes a la autoridad que los copropietarios poseen sobre el objeto común varían de acuerdo con el acto o gestión que se interese realizar sobre éste. Del mismo modo, la facultad de los comuneros para obligar con sus actos a los demás partícipes de la comunidad difiere dependiendo de si se trata de un acto de conservación, de administración o de alteración de la cosa común.
En primer lugar, en lo referente a actos para la conservación de la cosa común el ordenamiento dispone que todo copropietario tendrá derecho a obligar a los de-más condueños a contribuir con los gastos que genere la conservación de la cosa o derecho común. 31 L.P.R.A. see. 1274.(15) Por otro lado, si se trata de un acto de adminis-tración y mejor disfrute de la cosa común, sólo obligará a todos los condueños si es ejecutado luego de haberse lle-gado a un acuerdo por mayoría. 31 L.P.R.A. see. 1277.(16) Con relación a los actos que conlleven una alteración de la *309cosa común, se dispone que ninguno de los condueños po-drá realizarlos sin el consentimiento unánime de los de-más, aun cuando de ellos pudieran resultar ventajas para todos. 31 L.P.R.A. sec. 1276.(17)
En este caso no hay duda de que al momento en que Morales prestó su autorización para que se estableciera el sistema de control de acceso existía entre ella y Arsuaga Alvarez un régimen de comunidad con relación al inmueble objeto de la controversia, en el cual cada uno poseía un 50% de interés en él.(18) Por tanto, la autoridad que tenía Morales para actuar con relación al inmueble y para obli-gar con sus actos al también copropietario Arsuaga Alvarez estaba limitada por las normas esbozadas préviamente. Es por ello que para dilucidar la validez de la autorización prestada por Morales con relación al inmueble es necesario determinar si el acto de autorizar el establecimiento de un sistema de control de acceso constituye un acto de conser-vación, administración o de alteración de la cosa común.
Como señalamos anteriormente, tratándose de actos que persiguen la conservación de la cosa común, el comunero no necesita el consentimiento de los demás copartícipes para ejecutarlo, pero puede repetir de éstos la parte correspondiente de los gastos en los que incurrió. Cabrera v. Morales, 57 D.P.R. 457, 463 (1940). Realizar actos que generan gastos de conservación implica efectuar gestiones necesarias para que la cosa no se deteriore ni perezca. Del mismo modo, se trata de actos dirigidos a mantener la utilidad y productividad de la cosa común y procurar que ésta permanezca al servicio del destino al que está afectada. M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Rev. Der. Privado, 1985, T. V, Vol. II, pág. 106. Conlleva gastos necesarios e indispensables “para la conservación de la cosa en buen estado y en forma idónea para servir a su destino”. L. Diez-Picazo *310y A. Gullón, Sistema de Derecho Civil, 6ta ed., Madrid, Ed. Tecnos, 1997, Vol. III, pág. 83.
Los actos de administración de la cosa común que, como dijimos, requieren para su ejecución el acuerdo de los partícipes que representen la mayoría de los intereses que constituyen el objeto de la comunidad, han sido definidos por este Tribunal. En De la Fuente v. A. Roig Sucrs., 82 D.P.R. 514, 522 (1957), apoyándonos en la doctrina española, manifestamos que:
... [L]os actos de administración son aquellos que se requie-ren para contrarrestar los efectos de la duración o transcurso del tiempo en el valor de las cosas; son, como se ha dicho, los que salvan el valor presente de una cosa, sin comprometerla para el futuro. Son, también, los que permiten que una cosa se incremente con un valor que las circunstancias permiten apro-vechar sin necesidad de exponerse a un riesgo o de sufrir un quebranto.(19)
Es decir, se refiere a actos dirigidos al mero aprovecha-miento de la cosa, con resultados transitorios,(20) que no llegan a transformar la sustancia de la cosa y que sólo tienen como objeto regular el uso y el modo de obtener todas aquellas utilidades que la cosa permita, sin detri-mento de su natural entidad.(21)
Por otro lado, los actos que conllevan una alteración de la cosa común, los cuales requieren unanimidad para su validez, también fueron definidos en el caso De la Fuente v. A. Roig Sucrs., ante, págs. 524-525, donde expresamos que estos actos
... suponen la producción de un cambio en el uso y disfrute o en la sustancia e integridad de la cosa, que pueden modificar el destino y la naturaleza de ésta y que significa una extrali-mitación de las facultades que legalmente corresponden a *311cada propietario. ... [U]na alteración significa un cambio en el destino de la cosa común o una modificación de la forma, la sustancia o la materia de la cosa ... un cambio del estado en que los otros copartícipes creen que la cosa debe permanecer, o una distracción del uso a que éstos quieren que sea destinada ... una desnaturalización del destino y servicio de la cosa in-divisa ... un cambio de la esencia o forma de la cosa ... una novedad que pueda modificar y limitar, y, sobre todo, perjudi-car la condición o disfrute de .la misma para los demás ... un acto que deba ser calificado jurídicamente como acto de dispo-sición y que incluye los de simple intervención de hecho en la cosa común cuando puedan implicar para ésta alteraciones sustanciales ... una obra que modifique la forma o sustancia (especialmente el destino) de la cosa común ... todo acto dis-positivo o de gestión que modifique sustancialmente el estado de hecho o de derecho de la cosa de modo que después de él la cosa no pueda decirse que sea como antes era.
Al examinar qué tipo de acto constituye prestar una autorización para que un inmueble quede sujeto a un sistema de control de acceso, no nos queda otra alternativa que catalogarlo como un acto de administración y mejor disfrute de la cosa común. No cabe hablar de que constituye un acto de conservación, ya que el establecimiento de un sistema como éste no es una gestión indispensable ni necesaria para evitar el deterioro del inmueble poseído en comunidad. Por otro lado, no se trata de una alteración a la cosa común, ya que el control de acceso no implica un cam-bio en la sustancia ni en el destino del inmueble, como tampoco podría afirmarse que se trata de un acto de disposición.
Siendo ello así, y considerando los propósitos que tuvo el legislador al diseñar la Ley Núm. 21, ante,(22) no hay duda de que el referido acto constituye un acto de administración y mejor disfrute de la cosa común. Definitivamente, la autorización para establecer un sistema de control de acceso es un acto dirigido a incrementar o mejorar el aprovechamiento del inmueble (la cosa común), sin ex-ponerla a riesgo de sufrir quebranto. De ningún modo tiene *312el efecto de transformar la sustancia de la cosa y sólo va dirigido a regular su uso para derivar un mejor disfrute de ella.
Como consecuencia de lo anterior, queda claro que la única manera en que un copropietario —como lo sería Morales en el caso de autos— podía autorizar válidamente el establecimiento de este sistema y así sujetar la cosa común y obligar, con su actuación, a los demás copropietarios, era si ese acto hubiese sido consentido por la mayoría de los partícipes. Es decir, por aquellos que representaban la mayoría de las participaciones en la cosa común.
Según señalamos previamente, en el presente caso tanto Morales como Arsuaga Alvarez tenían un interés idéntico sobre el inmueble en comunidad. Esto es, ambos tenían una porción de 50% sobre el mismo. Por lo tanto, no era posible que ninguno de los dos, por sí sólo, pudiese válidamente efectuar un acto de administración sobre el bien común sin el consentimiento del otro, ya que no había manera de que sus participaciones individuales constituye-ran una mayoría. En esta circunstancia particular donde no era posible obtener una mayoría por tratarse de dos partíci-pes con cuotas iguales y donde tampoco se acudió al Tribunal —alternativa provista en el Art. 332 del Código Civil, 31 L.P.R.A. see. 1277, cuando no se logra mayoría — (23) el acto de administración requería para su ejecución el acuerdo de ambos copropietarios; de existir oposición entre ellos, el acto no podía llevarse a cabo. Así lo sugiere Albaladejo al mani-festar que:
Si, por el contrario, las cuotas son iguales, entonces es im-posible un acuerdo de la mayoría .... Mientras no se acuda al *313Juez prevalece el status quo y, por lo tanto, la postura del que se niega al acuerdo sobre la medida de administración.(24)
Por ello, forzosá resulta la conclusión de que el consentimiento ofrecido por Morales con el que autorizó, en representación de la vivienda, la implantación del sistema de control de acceso, fue inválido e insuficiente para sujetar el inmueble a dicho sistema y obligar al copropietario Arsuaga Alvarez a los gastos relacionados a éste.
El negocio celebrado sin la cobertura de un acuerdo de la mayoría es un negocio sin el necesario poder de disposición, por lo que en principio, no debe perjudicar o afectar a los de-más condueños. [Es un acto] que no despliega eficacia .... (Én-fasis suplido.) Albaladejo, op. cit., págs. 413-414.
Si bien es cierto que en la comunidad de bienes post divorcio ambos cónyuges son comuneros y coadministradores, y su participación en la administración y disfrute de los bienes comunes es un derecho propio,(25) debe respetarse estrictamente el requisito de mayoría para efectuar actos de administración ya que, de otro modo, se perjudicaría el interés de la comunidad. Esto se hace más patente en el caso ante nos, que ni siquiera trata de un acto de administración efectuado sin acuerdo mayoritario por existir oposición de los otros comuneros. En este caso el copropietario Arsuaga Alvarez ni siquiera pudo oponerse al acto de administración, ya que no fue informado o consultado de la intención de la Asociación de Residentes de tramitar el control de acceso ni de la autorización prestada por Morales. (26) Ello a pesar de que tanto Morales como la Aso-*314dación tenían conocimiento de que éste seguía siendo co-propietario del inmueble a pesar de que ya no estaba ca-sado con Morales ni vivía en dicha residencia, sino en Hato Rey.
Lo expuesto anteriormente no es incompatible con lo dispuesto en la Sec. 2(c) de la Ley Núm. 21, ante, sino que permite complementar lo preceptuado en dicha ley. Como vimos, en la referida sección se dispone que la solicitud de autorización para controlar el acceso requiere ser adop-tada, por lo menos, por tres cuartas partes de los propieta-rios de las viviendas allí establecidas. Dispone, además, que la participación de dichos propietarios está limitada a uno por vivienda y que la autorización prestada por un propietario mayor de edad y en representación de una vi-vienda obligará al propietario a costear los gastos del sistema. 23 L.P.R.A. sec. 64a(c).
La Asociación recurrida erróneamente plantea que como la ley sólo permite el voto de un propietario por vivienda, la autorización prestada por Morales como copropietaria era suficiente para obligar al inmueble y a Arsuaga Alvarez. *315Somos del criterio que, de ningún modo puede entenderse que la intención del legislador al establecer esta limitación era prohibirle a un propietario su derecho a expresarse o a oponerse al control de acceso. Menos aún si consideramos que ese es, precisamente, uno de los derechos que esta pieza legislativa salvaguarda.
La limitación impuesta a los efectos de que la participación sea de un propietario por vivienda responde al propósito de impedir que pueda obtenerse el 75% exigido por ley para autorizar el cierre, con un número ínfimo de viviendas (27) Se trata de una limitación para los que favorecen el cierre. Esto es, al exigir que el voto sea por vivienda, se quiso evitar que una minoría de los propietarios de viviendas en una urbanización impusieran su voluntad sobre el resto. Esta interpretación es la más lógica y razonable que puede hacerse de la referida disposición legal.
De ninguna manera el lenguaje de dicha sección puede implicar que existiendo dos copropietarios con idénticas cuotas sobre un inmueble pueda uno, sin haber llegado a un acuerdo con el otro, someter la vivienda al control de acceso y obligar al otro condueño al pago de gastos. Del mismo texto de la ley se desprende que el legislador quiso evitar esa injusticia cuando dispuso que “la autorización ... prestada ... por un propietario mayor de edad y en representación de una vivienda obligará al propietario ...”. 23 L.P.R.A. sec. 64a(c). No cabe duda de que el legislador estableció un requisito de representación que, necesariamente, supone un acuerdo previo entre los propietarios del inmueble para que luego uno de ellos pueda emitir una sola autorización a nombre de los demás, o lo que es igual, *316que sea representativa de la vivienda.(28) La única manera en que uno de los copropietarios puede ofrecer una autori-zación que sea representativa de la vivienda, reflejando así la voluntad, el sentir y la aceptación de todos los propieta-rios de ella, es a través de un acuerdo unánime con éstos, o al menos mayoritario, con relación al establecimiento del control de acceso. Ello, cónsono con las normas expuestas previamente relativas a los actos de administración en una comunidad de bienes, las cuales son aplicables a esta con-troversia y sirven para complementar lo dispuesto en la Ley Núm. 21, ante. Sólo así un copropietario podría, con su voto o participación, sujetar el inmueble y obligar a los demás dueños a contribuir con el costo del sistema de control de acceso.
Resolvemos, en consecuencia, que la autorización ofre-cida por Morales, mediante la cual consintió al estableci-miento de un sistema de control de acceso, fue un acto unilateral inválido e insuficiente para sujetar el inmueble al sistema de control de acceso y para obligar a Arsuaga Alvarez al pago de los gastos de mantenimiento-, ello por tra-tarse de un acto de administración sobre un bien poseído en comunidad el cual requería para su ejecución de un acuerdo mayoritario. Como consecuencia, este acto no cons-tituyó una autorización representativa de una vivienda se-gún lo exigido por la Ley Núm. 21, ante.
H — I h-1 hH
Lo dispuesto anteriormente no resuelve del todo la con-troversia que nos ocupa. Es preciso examinar otro argu-mento de la Asociación recurrida, en el que plantea que, independientemente de que la autorización prestada por *317Morales fuese o no válida, la Sec. 10(a)(3) de la Ley Núm. 21, ante, por sí sola, era suficiente para obligar a Arsuaga Alvarez al pago de cuotas de mantenimiento del control de acceso establecido en la urbanización.
La Sec. 10(a)(3) de la referida ley dispone lo siguiente:
(a) El Consejo, Junta o Asociación de Residentes está facul-tada para imponer una cuota para cubrir los costos y gastos de instalación, operación y mantenimiento del sistema de control de acceso, incluyendo los salarios o jornales del personal contratado. Asimismo, está facultada para cobrar dicha cuota y reclamar la deuda a un propietario por este concepto por la vía judicial.
La obligación de pago recaerá en los siguientes propietarios:
(3) Todo propietario adquirente de una finca, ubicada en una urbanización, calle o comunidad que ha sido autorizada por el municipio correspondiente para controlar el acceso o que, a la fecha de la compraventa, se encontrara en trámite de obtener el consentimiento de tres cuartas (3/4) partes de los propietarios y así conste en actas. 23 L.P.R.A. sec. 64d-3(a)(3).(29)
La Asociación arguye que en 1999, cuando Arsuaga Alvarez adquirió el 50% de participación que Morales tenía en el inmueble, éste quedó automáticamente obligado a contribuir al gasto de mantenimiento del sistema de control de acceso, en vista de que, para esa fecha, el cierre ya se había establecido en la Urbanización. Aduce que Ar-suaga Alvarez puede ser catalogado como ese propietario adquirente, considerado en la antes citada sección, que compra una finca ubicada en una urbanización que ya ha *318implantado el control de acceso, y que al momento de ad-quirirla queda obligado al pago de mantenimiento del sistema.
De entrada, surgen las siguientes interrogantes: ¿Es Ar-suaga Alvarez el propietario adquirente al que se refiere la citada Sec. 10(a)(3)? ¿A qué tipo de propietario le es aplica-ble esta sección? ¿Debemos entender que Arsuaga Álvarez adquirió o, lo que es lo mismo, se convirtió en propietario del inmueble en 1999 cuando ya estaba implantado el sis-tema de control de acceso? Respondemos en la negativa. Veamos por qué.
A. En primer lugar, debemos tener presente que en ningún momento Arsuaga Alvarez ha dejado de ser propietario del inmueble aquí en controversia. Lo fue desde 1980, cuando adquirió junto a su entonces esposa (Morales) la vivienda en la Urbanización de Sagrado Corazón, y continuó siéndolo en 1999 cuando adquirió el 50% de participación de su ex esposa en la casa como parte del pleito de división de gananciales.
No hay duda que Arsuaga Álvarez, al igual que Morales, se convirtieron en propietarios de la casa de Sagrado Co-razón cuando la compraron en 1980. Ello por pertenecer a la sociedad legal de gananciales, entidad sui géneris a la que se le atribuyen todos los bienes adquiridos a título one-roso durante el matrimonio, mientras no se compruebe que son privativos de alguno de los cónyuges. Arts. 1301 y 1307 del Código Civil, 31 L.P.R.A. sees. 3641 y 3647.(30)
Del mismo modo, en 1990, cuando el matrimonio Arsuaga Álvarez-Morales quedó disuelto y surgió el régimen de comunidad de bienes, Arsuaga Álvarez continuó siendo propietario del referido inmueble. Ello en vista de que la comunidad de bienes no es sustancialmente distinta de la
*319... propiedad individual, sino sólo una variación o accidente que origina la simultaneidad de varios en el mismo derecho, o sea, una forma de manifestación del dominio con los dos ele-mentos de unidad de la cosa y pluralidad de sujetos, los cuales tengan, aparte de la proporción ideal que les corresponde, iguales facultades dominicales. Ortiz Roberts v. Ortiz Roberts, 103 D.P.R. 628, 631 (1975). Véase, además, Manresa, op. cit., pág. 476.
Asimismo, se ha dicho que la copropiedad o el condominio “no es un derecho real distinto esencialmente del dominio; es una forma del dominio nada más, un fenómeno que puede afectar al dominio”.(31) Es por ello que “existiendo entre cada condomino y la cosa la misma relación jurídica que existe entre el dueño único y ella, pues los condominos son propietarios de toda la cosa común”. Vázquez Bote, op. cit., pág. 9. Mientras dure la indivisión, ninguno de los copropietarios es ajeno a la propiedad de la cosa considerada en su unidad. Puig Brutau, op. cit., pág. 26. En síntesis, tal y como lo exponé Manresa, durante la comunidad de bienes, “los comuneros son real y efectivamente propietarios de la cosa común, y tienen por la ley atribuidos todos los derechos privativos del de propiedad en la extensión que integra el concepto jurídico del dominio”. Manresa, op. cit., págs. 491-492.(32)
De la misma manera, cuando en 1999 culminó el proce-dimiento judicial de división de la sociedad legal de bienes gananciales con la adquisición por parte de Arsuaga Alvarez del 50% que tenía Morales de participación en la ca-*320sa,(33) éste continuó siendo propietario del inmueble sólo que, desde ese momento, como su único titular.
Vemos, pues, que desde 1980 Arsuaga Alvarez se convir-tió en propietario de la referida vivienda y a partir de ese momento nunca dejó de serlo. Lo único que ocurrió a través de los años fue una serie de cambios y modificaciones en la modalidad y forma del dominio, ello de acuerdo con los distintos regímenes a los que estuvo sujeto el inmueble; a saber, la sociedad legal de gananciales, la comunidad de bienes y la propiedad exclusiva. Cabe destacar que en 1980, año en que originalmente Arsuaga Alvarez adquirió el inmueble, la urbanización Sagrado Corazón aún no ha-bía establecido el sistema de control de acceso. Siendo ello así, tenemos que Arsuaga Alvarez es un propietario adqui-rente de una finca ubicada en una urbanización en la que al momento de ser su propietario no se había implantado el referido sistema de cierre.
Habiendo dispuesto que el peticionario es adquirente desde 1980, ¿debemos considerarlo como el propietario ad-quirente considerado en la citada Sec. 10(a)(3)?
Como vimos, en la Sec. 10(a) de la Ley Núm. 21, ante, se mencionan las personas que están obligadas a contribuir con los costos de mantenimiento del control de acceso y, entre ellas, se incluye en el inciso (3) a “[t]odo propietario adquirente de una finca, ubicada en una urbanización ... que ha sido autorizada ... para controlar el acceso En Caquías v. Asoc. Res. Mansiones Río Piedras, ante, nos referimos a esas personas como “los que hayan adquirido su finca luego de implantado el control de acceso ...”. (Énfasis suplido.) íd., págs. 210-211.
Resulta obvio que ese inciso (3) se refiere a nuevos pro-pietarios adquirentes. Esto es, se trata de personas que no tienen derecho de propiedad alguno sobre el inmueble y que cuando lo adquieren quedan automáticamente obliga-dos a contribuir a los costos de mantenimiento debido a *321que al momento de la compraventa la urbanización ya tiene implantado el control de acceso o ha comenzado el trámite para obtener el consentimiento de los propietarios. Sólo a éstos se les puede exigir, de modo automático, el pago de gastos de mantenimiento sin oportunidad para oponerse al control de acceso.
Para aquellas personas que ya eran propietarios en una urbanización que originalmente no tenía acceso controlado —a quienes podríamos llamar propietarios originales— la Ley Núm. 21, ante, dedica otras secciones en las que les reconoce el derecho a ser informados de los planes de establecer el sistema, a autorizarlo, a oponerse a él e inclusive a revocar la autorización prestada. (34) Siendo el lenguaje de la Sec. 10(a)(3) de la Ley Núm. 21, ante, tendente a implicar que el adquirente de una vivienda en una urbanización donde ya existe acceso controlado, queda automáticamente obligado a contribuir a los gastos de mantenimiento, repetimos, no tenemos duda de que ella alude o se refiere a nuevos propietarios adquirentes. No podría referirse a los propietarios originales, ya que la propia ley no permite que éstos queden automáticamente obligados al pago del mantenimiento del sistema de control de acceso a menos que hubiesen autorizado expresamente su establecimiento. 23 L.P.R.A. sec. 64g.
 Refiriéndose la Sec. 10(a)(3), ante, a nuevos pro-pietarios adquirentes, resulta forzoso concluir que esta dis-posición no le aplica a Arsuaga Alvarez; éste no es “cual-quier adquirente” y tampoco es un “nuevo adquirente” según lo dispuesto en la referida sección. En 1999, cuando se convirtió en el único titular del inmueble al adquirir la porción que le pertenecía a su ex esposa —estando ya im-plantado el sistema de control de acceso en la urbaniza-ción— Arsuaga Alvarez sólo adquirió el dominio exclusivo de un inmueble que era suyo desde 1980 cuando aún no se *322había establecido el sistema de cierre. La compra por parte de éste de la participación de Morales constituye un mero trámite incidental al proceso de divorcio y división de bie-nes gananciales que no debe utilizarse como el punto de partida para establecer el momento en que el peticionario advino propietario. Como vimos, el modo de ejercer el do-minio o el derecho de propiedad sobre una cosa puede cam-biar de forma o modificarse; sin embargo, lo esencial es determinar el momento en que se comenzó a ejercer el dere-cho por primera vez, ello independientemente de la manera o el modo en que se hizo.
Arsuaga Álvarez, repetimos, advino dueño desde 1980 cuando adquirió junto a Morales la referida vivienda. Fue en ese momento en que ejerció por primera vez su derecho propietario sobre el inmueble y para ese entonces la urba-nización aún no tenía acceso controlado. Por lo tanto, no le aplica la Sec. 10(a)(3) de la Ley Núm. 21, ante, a los efectos de quedar obligado a contribuir al costo de mantenimiento por el mero hecho de haberse convertido en titular único del inmueble luego de implantado el sistema.
Arsuaga Álvarez es, precisamente, ese propietario ad-quirente de un inmueble en una urbanización que, al mo-mento de la adquisición, no tenía acceso controlado y a quien la Ley Núm. 21, ante, le ofrece la oportunidad de prestar su consentimiento para el establecimiento de éste. Del mismo modo, es ese propietario quien, según lo dis-puesto en la ley, sólo queda obligado a contribuir económi-camente al mantenimiento del sistema si autoriza expresa-mente su implantación. Es aquel a quien la ley le reconoce el derecho de oponerse al cierre y de no contribuir con los costos de mantenimiento con su simple silencio(35) y a *323quien, además, le provee la opción de revocar la autoriza-ción si inicialmente la había prestado.
En vista de que Arsuaga Alvarez advino propietario del inmueble cuando todavía no estaba implantado el acceso controlado en la urbanización Sagrado Corazón, de que no tuvo la oportunidad de autorizar su establecimiento ya que nunca se le requirió su consentimiento ni se le informó de los planes de establecerlo y de la insuficiencia de la auto-rización prestada por Morales, resolvemos que Arsuaga Ál-varez no está obligado a contribuir económicamente con los gastos de mantenimiento del sistema de cierre implantado en su Urbanización.
IV
Por los fundamentos que anteceden, procede revocar la sentencia emitida por el Tribunal de Circuito de Apelacio-nes en el presente caso.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente. El Juez Asociado Señor Hernández Den-ton disintió sin opinión escrita. El Juez Presidente Señor Andréu García nointervino.
— O —

 El referido cierre de la urbanización Sagrado Corazón no estaba inscrito en el Registro de la Propiedad para la fecha de los hechos que aquí narramos.


(2) En síntesis, la Asociación de Residentes de la Urbanización Sagrado Cora-zón, Inc. (Asociación) alegó que el foro primario había errado al determinar: (i) que la autorización del sistema de control de acceso requería la firma de todos los titulares del inmueble; (ii) que el documento de aceptación tenía que hacer referencia a la obligación de pago, y (iii) al no establecer que el hecho de la adquisición del inmue-ble, por sí solo, era suficiente para obligar al pago.


(3) Mejor conocida como la Ley de Control de Acceso, 23 L.P.R.A. see. 64 et seq.


(4) Véase la Exposición de Motivos de la Ley Núm. 21 de 20 de mayo de 1987, Leyes de Puerto Rico, pág. 67.


(5) Dicha delegación en los municipios fue introducida como una enmienda a la Ley Núm. 21, ante, a través de la Ley Núm. 156 de 10 de agosto de 1988. Original-mente, la facultad para conceder las referidas autorizaciones residía en la Junta de Planificación.


(6) La Ley Núm. 21, ante, dispone entre otras cosas los requisitos necesarios para solicitar y obtener los permisos para controlar el acceso, 23 L.P.R.A. sec. 64a; las notificaciones requeridas para efectuar el trámite de cierre, 23 L.P.R.A. sec. 64b; las consecuencias de violar o incumplir con los requisitos establecidos en la ley, 23 L.P.R.A. sec. 64d; los requisitos para inscribir el control de acceso en el Registro de la Propiedad como un gravamen real sobre el inmueble, 23 L.P.R.A. sec. 64d-l; el pro-ceso para cancelar dicha inscripción, 23 L.P.R.A. sec. 64d-2, y las personas obligadas a contribuir económicamente en el mantenimiento del sistema de control de acceso, 23 L.P.R.A. sec. 64d-3.


(7) La Sec. 15 de la Ley Núm. 21 (23 L.P.R.A. sec. 64g) específicamente dispone que:
“Los propietarios que no autorizaron expresamente el establecimiento del sis-tema de control de acceso no estarán obligados al pago de cuotas para el estableci-miento, operación, mantenimiento o remoción de dicho sistema excepto en aquellos casos en que se comprometan a dichos pagos mediante contrato escrito. Cuando así se comprometan, estos propietarios estarán sujetos a las obligaciones y disposiciones de la sec. 64d3 de este título. Tbdo propietario o residente tendrá acceso al área sujeta al control de acceso en igualdad de condiciones y todo propietario podrá par-ticipar con voz y voto en las asambleas generales que celebre el Consejo, Junta o Asociación de Residentes, independientemente de que sea o no miembro de dicho organismo.”


(8) La See. 5.03(8) del referido Reglamento de Planificación explícitamente im-pone el siguiente requisito para solicitar el permiso:
“Garantía de que se le proveerá acceso por igual y en todo momento a todos los residentes de la comunidad, incluyendo a los que no favorezcan el establecimiento de los controles propuestos.”


(9) Con relación al régimen que prevalece luego de disuelto el matrimonio y previo a la liquidación de la sociedad de gananciales, Diez-Picazo y Gullón comentan que:
“[E]stamos en presencia de un patrimonio colectivo o comunidad de bienes cuya naturaleza se transforma. Es un patrimonio formado por los bienes que fueron ga-nanciales, cuya titularidad ostentan los cónyuges L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 2da ed., Madrid, Ed. Tecnos, 1982, Vol. IV, pág. 272.


(10) Véase Alameda v. Registrador, 76 D.P.R. 230, 240 (1954).


(11) El Art. 12 del Código Civil, 31 L.P.R.A. sec. 12, dispone: “[e]n las materias que se rijan por leyes especiales, la deficiencia de éstas se suplirá por las disposicio-nes de este título.”


(12) Véanse, además: Kogan v. Registrador, 125 D.P.R. 636, 651-652 (1990); Daubón Belaval v. Srio. de Hacienda, 106 D.P.R. 400, 412 (1977).


(13) 31 L.P.R.A. see. 1273; J. Puig Brutau, Fundamentos de Derecho Civil, 3ra ed., Barcelona, Ed. Bosch, 1979, T. Ill, Vol. III, pág. 25.


(14) 31 L.P.R.A. see. 1278.


(15) Véanse, además: Cabrera v. Morales, 57 D.P.R. 457, 463 (1940); El Pueblo v. Pagán et al., 19 D.P.R. 730, 734 (1913).


(16) Véanse, además: De la Fuente v. A. Roig Sucrs., 82 D.P.R. 514 (1957); Gual v. Pérez, 72 D.P.R. 609 (1951); Ríos v. Ríos et al., 7 D.P.R. 598, 606 (1904).


(17) Véase, además, De la Fuente v. A. Roig Sucrs., ante.


(18) Ello en vista de que para esa fecha, si bien se había dictado la sentencia de divorcio entre ambos, aún no se había liquidado la sociedad legal de bienes gananciales.


(19) Véase, además, Padró Collado v. Espada, 111 D.P.R. 56, 73-74 (1981).


(20) J. Castán Taheñas, Derecho Civil español común y foral, 13ra ed. rev., Madrid, Ed. Reus, 1987, pág. 520; J.M. Manresa, Comentarios al Código Civil Español, 8va ed., Madrid, Ed. Reus, 1976, T. III, pág. 610.


(21) L. Donderis Tatay, La Copropiedad, Madrid, Ed. Reus, 1933, pág. 114.


(22) Que como vimos, entre éstos se encuentra el mejorar la calidad de vida y la convivencia comunitaria.


(23) En. lo pertinente, el Art. 332 del Código Civil, 31 L.P.R.A. see. 1277, dispone: “Si no resultare mayoría, o el acuerdo de éste fuere gravemente perjudicial a los interesados en la cosa común, el Tribunal de Primera Instancia proveerá, a instancia de parte, lo que corresponda, incluso nombrar un administrador.” 31 L.P.R.A. see. 1277.


(24) M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Rev. Der. Privado, 1985, T. V, Vol. II, pág. 406.


(25) González v. Quintana, 145 D.P.R. 463, 473 (1998); Soto López v. Colón, 143 D.P.R. 282, 288 (1997).


(26) Con relación a la importancia que merece el que los condueños tengan co-nocimiento del acto de administración que se intenta realizar y del acuerdo tomado, algunos tratadistas comentan lo siguiente:
“El Código requiere un «acuerdo», por lo que han de ser citados los comune-ros a fin de deliberar y tomarlo, en su caso. No es admisible que un comunero ma-yoritario tome por sí y ante sí las decisiones que le parezcan oportunas, sin oír a los *314minoritarios y sin tener en cuenta en nada sus derechos en la comunidad”. Diez-Picazo y Gullón, op. cit., pág. 83.
“[N]o tiene sentido pretender que los demás queden obligados, mientras no se les comunique el acuerdo .... [H]emos de afirmar que al comunero al que no se le comunicó el acuerdo no se le pueden imponer las consecuencias de dicho acto de administración, sino desde que se le comunicó .... [A]l menos el comunero minorita-rio no sufrirá los perjuicios del acto tomado sin su consentimiento.” Albaladejo, op. cit., pág. 407.
“Parece lógico que si su efecto más importante es la obligatoriedad para todos, del acuerdo mayoritario, que todos deban tener conocimiento de que el acuerdo se va a tomar con el fin de poder expresar su opinión y emitir su voto en los asuntos a tratar.” J. Beltrán De Heredia, La comunidad de bienes en derecho español, Madrid, Ed. Rev. Der. Privado, 1954, págs. 314-315.
Aunque estos comentaristas se refieren a la importancia de que los comuneros minoritarios conozcan del acto de administración y del acuerdo efectuado por la mayoría, entendemos que sus pronunciamientos aplican con mayor fuerza al caso de autos donde el acto fue efectuado por una comunera que no representaba la mayoría de intereses en la copropiedad y que ni siquiera consultó con el otro condueño de su intención de realizar el referido acto de administración.
Además, es menester recordar que: “La Ley Núm. 21 ... establece que cada propietario ... tiene derecho a que se le consulte y, de oponerse al cierre, no se le puede imponer el pago de los gastos de mantenimiento del cierre.” (Énfasis suplido.) M.J. Godreau, Personalidad jurídica, legitimación activa y propiedad horizontal: capaci-dad legal de la junta de directores y del presidente para llevar acciones a nombre del condominio, 64 Rev. Jur. U.P.R. 481, 488 (1995).


 Cabe destacar que la propia Asociación de Residentes, en su Escrito de Apelación ante el Tribunal de Circuito de Apelaciones, calificó como ilógica esa in-terpretación de la Sec. 2(c) y expresó: “Si la ley autorizara a firmar a más de una persona por vivienda, asumiendo la existencia de una esposa y esposo únicamente en una propiedad, se obtendría la autorización de cierre, no con la aprobación del 75% de las viviendas (3/4 partes de las viviendas), sino con la aprobación del 37.5% de las' viviendas. Lo anterior porque cada propiedad presentaría dos (2) autorizaciones en vez de una.” Petición de certiorari, Apéndice V, págs. 38-39.


 Cabe señalar que el concepto “representación” significa que una persona posee autoridad legal o convencional para actuar en nombre de otra, ejerciendo las prerrogativas jurídicas de ésta. J.A. Garrone, Diccionario Jurídico, Buenos Aires, Ed. Abeledo-Perrot, 1988, T. III, pág. 291. Es una institución en virtud de la cual una persona puede realizar un acto jurídico por otra ocupando su lugar. R. De Pina Vara, Diccionario de Derecho, 13ra ed., México, Ed. Porrúa, 1985, pág. 428.


(29) Véase, además, Caquías v. Asoc. Res. Mansiones Río Piedras, 134 D.P.R. 181, 210-211 (1993), donde este Tribunal explica que los obligados al pago de insta-lación, operación y mantenimiento del control de acceso, en virtud de la Sec. 10(a) de la Ley Núm. 21, ante, son: “(1) ... los dueños de fincas en que se haya inscrito en el Registro el dictamen del municipio que autorizó el control de acceso; (2) ... los que autorizaron la solicitud para establecer el control de acceso, siempre y cuando el sistema implantado fuese igual en sus términos y condiciones, económicas y de otra índole, al sistema por ellos inicialmente autorizado o (3) ... aquellos que se obligaron posteriormente mediante contrato escrito, y (4) ... los que hayan adquirido su finca luego de implantado el control de acceso o comenzado el trámite para obtener el consentimiento de tres cuartas (3/4) partes de los propietarios residentes para su implantación.” (Énfasis suplido y escolios omitidos.)


(30) Véanse, además: González v. Quintana, ante, págs. 468-469; García v. Montero Saldaña, 107 D.P.R. 319, 330 (1978); Betancourt et al. v. Rodríguez et al., 17 D.P.R. 6, 12 (1911); Blanco v. Registrador, 5 D.P.R. 26, 31 (1903).


(31) Castán Taheñas, op. cit., págs. 444 — 445, y Puig Peña, op. cit., pág. 259 esc. 1 (citando ambos a F.C. de Diego, Instituciones de Derecho Civil Español, Madrid, [sin Ed.], 1959, Vol. 1, pág. 606).


(32) Véase, además, Beltrán De Heredia, op. cit, pág. 171, donde este autor explica que:
“El derecho de propiedad, no está, por tanto, dividido en partes materiales o ideales, sino que cada copropietario tiene un derecho de propiedad pleno, en cuanto a extensión, igual al derecho de propiedad exclusivo, cualitativamente. Pero, al estar limitado cada uno de ellos, en su ejercicio, por la coexistencia de otros tantos dere-chos iguales, resulta diverso cuantitativamente, es decir, en cuanto a intensidad del derecho de dominio exclusivo. De este modo, el derecho de propiedad, en la copropie-dad, se transforma, por así decir, convirtiéndose en varios derechos de propiedad que coexisten sobre el mismo objeto.”


(33) Véase la resolución emitida por el Tribunal de Primera Instancia, Sala Superior de San Juan, el 6 de agosto de 1999, Civil Núm. KAC91-0055.


(34) Véase 23 L.P.R.A, sees. 64, 64(a), 64(b), 64(d), 64d-l, 64d-2, 64d-3, 64d-5, 64g y 64h.


(35) Véase Caquías v. Asoc. Res. Mansiones Río Piedras, ante, pág. 213 esc. 40, donde este Tribunal manifestó: “En su parte pertinente, el inciso c de la See. 2 de la Ley Núm. 21, según enmendada, supra, 23 L.P.R.A. sec. 64a(c), dispone que ‘[alquellas personas que favorezcan la implantación del sistema deberán hacerlo ex-presamente y por escrito ...’. La Sec. 15 de la Ley Núm. 21, supra, también dispone que aquellos propietarios que no autorizaron expresamente la implantación del sis-tema no están obligados a sufragar su mantenimiento y operación a menos que se comprometan mediante contrato escrito. Sec. 15 de la Ley Núm. 21, supra. Por lo *323tanto, el silencio del residente no lo compromete.” (Énfasis suplido.)